EXHIBIT 7

Final Award
FILED: NEW YORK COUNTY CLERK 03/16/2020 03:46 PM                                                                                                                        INDEX NO. 651721/2020
NYSCEF DOC. NO. 2                                                                                                                                       RECEIVED NYSCEF: 03/16/2020




                                                      AMERICAN                        ARBITRATION                  ASSOCIATION
                                                                  Commercial                   Arbitration          Tribunal


              LEONARD              BLUM,


                                                      Claimant,                                                    Case      No.      01-14-0002-1926


                           - and     -



              DANIEL            ALPERT,            JONATHAN
              MESSERSMITH,                       KEIKI-MICHAEL

              CABANOS,              PAUL          P. TANICO,                  ELLEN          H.

              ADAMS,            ELLEN            H. ADAMS                GST
              EXEMPT             TRUST,           WESTWOOD                       CAPITAL

              HOLDINGS,               LLC,        WESTWOOD                       CAPITAL,
              LLC,        WESTWOOD   CAPITAL      ADVISORS,
              LLC,        and WESTWOOD    CAPITAL
              CONSULTING                    GROUP,
              LLC,


                                                      Respondents.




                                                              FINAL              AWARD               OF ARBITRATORS


                          WE,     THE       UNDERSIGNED                         ARBITRATORS,                     having      been      designated       in accordance                with


            arbitration         provisions         contained             in     Section        18 of     an Employment                 Agreement            between        Leonard


            Blum       and      Westwood            Capital        Holdings,               LLC,       dated      January        8,    2009,      and    Section         5.8     of    the


            Westwood            Capital      Holdings,          LLC           Sixth    Amended           and Restated           Operating         Agreement,            dated        as of


            June     1, 2009,       and      having        been      duly        sworn,        and    having       duly    heard        the    proofs    and      allegations           of


            Leonard        Blum      ("Claimañt"),              and       Daniel          Alpert,     Jonathan       Messersmith,               Keiki-Michael            Cabanos,


            Paul     P. Tanico,          Ellen    H. Adams,              Ellen        H. Adams         Gst    Exempt         Trust,     Westwood            Capital      Holdings,


            LLC,       Westwood              Capital,         LLC,            Westwood              Capital      Advisors,            LLC       and     Westwood              Capital



            Consulting          Group,       LLC        (collectively,            "Respondeñts"),                and having           issued    a Partial       Final    Award          of


            Arbitrators          dated       December             17,         2018      ("Partial        Final     Award"),            and     having        further      issued            a




            4837-1677-4321\2
FILED: NEW YORK COUNTY CLERK 03/16/2020 03:46 PM                                                                                                                                                          INDEX NO. 651721/2020
NYSCEF DOC. NO. 2                                                                                                                                                                       RECEIVED NYSCEF: 03/16/2020




            Supplement                   to     Partial           Final         Award             of     Arbitrators               dated         May          1, 2019         ("Supplcmcñt"),                      both       of


            which          are      incorporated                  herein             by reference,                do hereby              issue       this     Final     Award              of Arbitrators.


                                                                                                  INTRODUCTION


                            Familiarity                 with       the prior              arbitration             proceedings                  and     the     facts    set forth           in the Partial            Final


            Award           is accumad,                 and       will         not    be repeated                 in detail            in this       Final      Award         of Arbitrators.


                            The         Partial         Final         Award               found         in favor           of    Claimant               Leonard          Blum,          against            Respondent


            Westwood                 Capital,             LLC         on       Claimant's                claim           for    unpaid           services        that     he rendered                to     Westwood


            Capital,             LLC.          The      Panel           awarded                Claimant           the      sum         of Two         Hundred           Thirty-Four                 Thousand           Five


            Hundred               Dollars          ($234,500)                  on that           claim.


                            The         Partial           Final         Award             also         found        in     favor         of    Claiment,              Leonard           Blum,         on     his     claim



            seeking          a declaration                     that      he is entitled                  "to      be reinstated                 as a member              of the         Board         of Managers


            and      the     Executive                Committee                      of    Respondent                Westwood                    Capital        Holdings,             LLC,          with     all     of the


                                                                                               membership."
            rights      and         responsibilities                      of    such                                            The      Partial        Final      Award             further        provided           that,


            "[a]t     the        option          of Respañdent                        Westwood                  Capital          Holdings,             LLC,       to    be exercised                 not     later     than



            ninety         (90)      days         from         the       issuance              of this         Partial         Final      Award,             or such      other         period        as the       parties



            may        agree            in     writing,           Respondent                     Westwood                     Capital          Holdings,           LLC          shall         pay     to     Claimañt,


            Leonard              Blum,          the     sum       of Six             Hundred            Two        Thousand               Two         Hundred           Fifty        Dollars         ($602,250)               in


            return         for     Claimant's               surrender                 ofall       of his         membership                    interests        and     all     of his        mañagerial             rights


                                                                                                                                                                                            LLC."
            and      responsibilities                     with        respect             to    Respordent                    Westwood               Capital       Holdings,                               The     Partial


            Final      Award             also      ruled         that      ifRespondent                    Westwood                    Capital        Holdings,          LLC          chose         not    to exercise


            this     option,            "the      net      book           value           of    C!siment's                27.8         percent         membership                  interest         in Respondent


            Westwood                Capital             Holdings,                LLC           shall      be submitted                   for     determination                to     Mr.      Jeffrey        Risius       of


                                                      LLC,"
            Stout      Risius           Ross,                           a valuation               professional                  selected          by the parties.




                                                                                                                          2
FILED: NEW YORK COUNTY CLERK 03/16/2020 03:46 PM                                                                                                                                                            INDEX NO. 651721/2020
NYSCEF DOC. NO. 2                                                                                                                                                                          RECEIVED NYSCEF: 03/16/2020




                            Subsequcñt                 to the           issuance             of     the     Partial         Final             Award,           C!2i===±'s               counsel           informed               the


            Panel         that      Respondent                    Westwood                  Capital           Holdings,                 LLC          had       decided          to      pay    Claimant                 the      net


            book          value         of     his     27.8%             membership                       interest         in      Westwood                    Capital          Holdings,                LLC,           thereby


            triggering            the        determir.xion                of such             net     book         value          by Mr.             Risius.


                                                                                                                     parties'
                            After        exchañges                of emails             between              the                        counsel,              and     telephone             conferences                 among

                     parties'
            the                      counsel           and        the    Panel,             counsel          for     both         sides         confirmed              that     they       wished           the        Panel      to


            select        the     date       to be used             by Mr.             Risius        for      his determination                           of the       net     book        value         of C!:!rcrt's


            27.8%           membership                  interest          in Respondent                       Westwood                    Capital           Holdings,               LLC.       The        Panel          issued


            the      Suppleincñt                to     address           this         issue.        Familiarity                 with          the     prior      preecediiigs,                 and       the       facts       and



            ruling        set forth           in the        Supplement                 is assumed,                 and     will         not     be repeated                 in detail       in this       Final         Award


            of Arbitrators.


                            The      parties          did    not    complete                 the valuation                 process              contemplated                  by the Partial              Final         Award


            and      the        Supplement.                 In     a series            of     emails          to     the        Panel           dated         July     29,      2019,         August              27,      2019,


            November                6, 26,       and        27,    2019,         and         December                2,    12,        13, and           20,     2019,         the    parties         described              their


            respective             positions           as to why                the     valuation             process             had         not     been      completed.


                            The      Panel           was     informed              by Claimant's                     counsel              in an email                dated      Deceñiber                20,      2019         that


            "Westwood                  [Capital            Holdings,             LLC]             has advised              that         ...     it will        have     a negative             net       worth.            Since



            according             to Westwood                     any    efforts            to seek         recovery              for    his        interest         would       be fruitless             at this        point,


            Mr.      Blum         is asking           the        Panel     to enter               a final      award            for     the         $234,500           awarded             to him         in the        Partial


                                                                           attorneys'
            Final         Award          as well            as any                                   fees      that        the        Panel           may       award           pursuant            to      his    pending


            application.             Mr.        Blum         recognizes                that       pursuant            to the Partial                   Final         Award          he will         receive            nothing


            for     his     interest          in Westwood,                  and         upon         entry         of the          Final            Award        in these            proceedings                  no     longer


                                                      Westwood."
            have       an       interest        in                                     Claimant's                  waiver          of         his    claims          with      respect         to     his       interest          in




                                                                                                                      3
FILED: NEW YORK COUNTY CLERK 03/16/2020 03:46 PM                                                                                                                                                      INDEX NO. 651721/2020
NYSCEF DOC. NO. 2                                                                                                                                                                       RECEIVED NYSCEF: 03/16/2020




            Respondent               Westwood                 Capital         Holdings,                LLC          is reflected                  in this     Final       Award.


                            In the      Partial         Final       Award,           the        Panel         authorized                  Claimant            to "submit                an application           to the

                                                                                   attorneys'
            Panel      for     an award            of reasonable                                             fees       and      related           expenses            incurred           in connection             with


            the    prosecution             of this        proceeding,                 to be reimbürsed                           by Respondent                      Westwood               Capital       Holdings,


            LLC.        Such      application                 should         take     into        accoüñt            the      amounts               sought          in the Demand                 for Arbitration


            as compared                to the      amounts               awarded                by     the     Panel,            the        time      and     effort        invested           to recover           such


            amounts,           and      other      relevant             factors.            Prior         to Claimañt's                      subinission              of his        fee    application           to the


                                                                                                                                                                                                         attorneys'
            Panel,      the     parties         shall     meet          and       confer          in a good              faith       effort         to reach          agreement               on the


            fees      and     related       expenses                to be reirabursed                        by Respondent                         Westwood               Capital          Holdings,          LLC       to


            Claimant.             In    the       event         that        the     parties           are      not       able        to      reach          agreement              by     January        11,     2019,


            Claimant's           fee application                    shall     be filed            on or before                 January             25,      2019,      and Respondent                   Westwood


            Capital         Holdings,           LLC's            response            to     such        application                  shall         be submitted              to the           Panel    within       two


                                                                                           application."
            (2) weeks          of its receipt             of Claimant's                                                    The         parties        were      not       able to reach              an agreemeñt


                              attorneys'
            as to the                             fees        and      related        expenses                 to be awarded                       to Claimant.


                                                                                                     attorneys'
                            Claimant,           in his          application               for                              fees           and      related          expenses,             seeks       an award          as


                                                                attorneys'
            follows:          $789,216.50                in                           fees         paid        to    his      counsel,              Amini           LLC      f/k/a        Storch       Amini        PC;

                                        attorneys'
            $57,800.80            in                             fees       paid      to     his       prior         counsel,               the     Law       Office        of      Marcy         Karñmermañ;


            $20,599.90            in court          reporter            costs;        $38,602.69                    in electronic                   discovery             costs;        and     $148,967.39             in


            expenses          paid      to the      Americañ                  Arbitration               Association                    ("AAA"),               which         includes           his    share     of the


            AAA's            administrative                    fees         and      the          corspensation                        of     the        arbitrators.              Respondents                 oppose


                                                                                                                                                                                        attorneys'
            Claimant's            application                 and      propose             that       Claimant                only          recover          $78,000          for                         fees      and


            related      expenses.




                                                                                                                    4
FILED: NEW YORK COUNTY CLERK 03/16/2020 03:46 PM                                                                                                                                                      INDEX NO. 651721/2020
NYSCEF DOC. NO. 2                                                                                                                                                                  RECEIVED NYSCEF: 03/16/2020




                                                                                                                                                                                                 Respondents'
                          The        Panel       has carefully              reviewed                 the        fee application                submitted             by Claimant,

                                                                                                                                                                      attorneys'
            papers       in opposition,                  and     applicable              New          York          law.        The     Panel        awards                                   fees      and      related


            expenses           to Claimant                as reflected                below.


                                                                                                     FINAL               AWARD

                         Upon             careful        consideration                  of     the     entire            evidentiary               record,          and     all    the        legal       argumêñts


                                       parties'
            made        by     the                       counsel          in their            post-hearing                  briefs,          at the        an--Mion                hearing             and      in their


            subsequent               written        submissions,                 including             Claimant's                  counsel's           December                  20,    2019,          email         to the


            Panel       in which            Claimañt            waived           and      relinquished                   that      part      of the        Partial         Final       Award           in his        favor


            set forth          in paragraphs                 2 and       3 thereof,            and         for     the     reasons           set forth         above         and        in the        Partial        Final


            Award,           the     Panel       enters         its Final        Award           of Arbitrators                    in this         proceeding              as follows:


                          1.               The      Panel         finds      in        favor          of        Claimant,             Leonard              Blum,           and     against            Respondent


            Westwood                Capital,           LLC       on    Clairnant's               claim            for     unpaid            services         that     he rendered                to     Westwood


            Capital,         LLC.          Respondent                 Westwood                 Capital,            LLC       shall        pay      to Claimañ‡,                 Leonard           Blum,          within



            thirty      (30)        days       after      the     date      of        delivery             of     this     Final       Award           of     Arbitrators,                the     sum           of    Two


            Hundred            Thirty-Four               Thousand            Five        Hundred                  Dollars          ($234,500),               without            interest.


                         2.                Claimañt,             Leonard               Blum,           has         waived             his     claim          for      declaratory                relief         against


            Respondent                Westwood                Capital        Holdings,                 LLC           and,       accordingly,                 that      claim           and     any        remaining


            interest      that       he may            have      in Westwood                     Capital            Holdings,               LLC,       whether             financial           or mañagêrial,


            is therefore             dismissed.


                         3.                Claimant              Leonard               Blum,           is        awarded              against          Respondent                      Westwood                 Capital


                                                                                                                            attorneys'
            Holdings,              LLC,        reimbürsemeñt                     of     his     reasonable                                          fees      in     the     sum         of    Four          IIüñdred


            Seventy-Three                  Thousand               Five      Hundred               Twenty-Nine                      Dollars           and      Ninety             Cents         ($473,529.90),


            representing              60%        ofhis       fee request              in the sum                of$789,216.50,                  without             interest.          Claimant,             Leonard




                                                                                                                    5
FILED: NEW YORK COUNTY CLERK 03/16/2020 03:46 PM                                                                                                                                                       INDEX NO. 651721/2020
NYSCEF DOC. NO. 2                                                                                                                                                                     RECEIVED NYSCEF: 03/16/2020




            Blum,          is further           awarded             against           Respondent              Westwood                  Capital            Holdings,              LLC,         reimbursement


            of his      related         expenses              in the        sum        of Fifty-Nine                  Thousand               Two       Hundred                 Two       Dollars          and        Fifty-



            Nine      Cents           ($59,202.59),                 comprised             of $20,599.90                   for     reimbursemeñt                        of the         cost    of stenographic


            transcription               of     the     evidentiary              and       summation                   hearings              and     $38,602.69                  for    reimbursement                      for


            payments             made           to     his    electronic              discovery           vendor,               without             interest.           Accordingly,                    Respondent


            Westwood              Capital             Holdings,             LLC         shall     pay        to       Claimant,              Leonard              Blum,          the     total         sum      of     Five


            Hundred             Thirty-Two                    Thousand                Seven       Hundred                  Thirty-Two                   Dollars                and       Forty-Nine                  Cents


                                                                                                                  attorneys'
            ($532,732.49)                 for        reimbürsement                    of reasonable                                         fees    and      related            expenses,              within        thirty


            (30)      days      after        the      date     of     delivery          of this       Final           Award            of    Arbitrators.                All      other       applications                by

                                                                           attorneys'
            Claimant,            Leonard              Blum,         for                         fees and              related      expenses                not        expressly          granted          herein         are



            hereby         denied.


                           4.             All         other         claims            made       by     Claimant,                 Leonard                  Blum,           in     this        proceeding                 are


            dismissed.


                           5.             Respondent                      Westwood              Capital               Holdings,               LLC's              counterclaim                    for      breach          of


                                                                          Respondents'                                                                                 attorneys'
            fiduciary           duty     is d ismissed.                                               application                for        an award             of                           fees      and     related


            expenses            is denied.


                           6.            The          AAA's           administrative                  fees        totaling         $29,400.00                    and      the     compensation                    of    the


            arbitrators,          totaling            $245,707.18,                shall      be borne             by the        parties            as incurred.


                           7.            This         Final     Award            of Arbitrators               is in full          settlement               of all claims                and      counterclaims


            submined             to     this       Arbitration.                 All     claims         and         counterclaims                     not         expressly             granted           herein         are


            denied.


                           8.            This         Final       Award           may        be executed                 in any         number              of counterparts,                     each        of which


            shall     be deemed                an original,               and    all of which             shall         constitute             one     and        the     same         instrument.




                                                                                                                  6
FILED: NEW YORK COUNTY CLERK 03/16/2020 03:46 PM                                                                                                               INDEX NO. 651721/2020
NYSCEF DOC. NO. 2                                                                                                                                 RECEIVED NYSCEF: 03/16/2020




              Dated:       January            2020
                                                                                                                 Alfre             eliu



              Dated:       January          2 2020                                                               &
                                                                                                                 Barbara
                                                                                                                                  £
                                                                                                                                A. Mentz



              Dated:       January22,         2020                                                                                                 dw
                                                                                                             Richard        H.    Sffberberg




                          I, Alfred         G. Felin,     do      hereby       affirm      upon      my    oath     as Arbitrator         that    I am the     individami


              described          in and who         executed       this    instrument,        which        is the Final         Award     of Arbitrators.




              Dated:           January34-2020
                                                                                                                   AlfrM'eliu


                          1, Barbara         A. Mentz,         do hereby         affirm     upon      my oath        as Arbitrator         that   I am the     individual


              described          in and who         executed       this    instrument,        which        is the Final      Award        of Arbitrators.




              Dated:      JanuaryU,          2020
                                                                                                                   Barbara        A. Mentz


                                Richard       H.                          do                affirm        upon             oath    as Arbitrator        that    I am        the
                          I,                        Silberberg,                hereby                              my


              individuaidescribed                  in and who       executed        this   instrument,           which     is the Final      Award     of Arbitrators.




              Dated:           January22,     2020
                                                                                                                 Richard     IJ/silberberg




                                                                                               7
